Citation Nr: 9914937	
Decision Date: 05/27/99    Archive Date: 06/07/99

DOCKET NO.  96-16 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUE

Entitlement to compensation benefits under the provisions of 
38 U.S.C.A. § 1151 for the residuals of surgery to the 
cervical spine performed at a VA Medical Center in April 
1995.


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The veteran served on active duty from April 1973 to December 
1974.

The veteran requested the opportunity to present testimony in 
support of his claim at a personal hearing before a Member of 
the Board of Veterans' Appeals (Board).  Such a hearing was 
scheduled for August 1997.  The veteran was notified of the 
scheduled time and place but failed to appear for the 
hearing.  When an appellant elects not to appear at the 
prescheduled hearing date, the request for a hearing will be 
considered to have been withdrawn.  38 C.F.R. § 20.704(c).  
His claim will thus be adjudicated without further delay 
based upon all the evidence presently of record.


REMAND

The veteran contends that surgery consisting of a left C6-7 
partial hemilaminectomy and foraminotomy performed at a VA 
Hospital in April 1995 resulted in additional pain and 
disability.  He contends benefits should be paid to him under 
the provisions of 38 U.S.C.A. § 1151.  

The veteran has not submitted any evidence other than his own 
contentions in support of the claim.  However, following a VA 
examination for purposes of compensation conducted in April 
1997, a VA examiner rendered a diagnostic impression of 
"complaint of numbness in hands and lower arms as a result 
of previous surgeries to his cervical neck."  The examiner 
further noted that the objective findings did not correlate 
with the severity of symptomatology reported by the veteran.  
It is the opinion of the Board that this diagnosis, although 
not sufficiently supported or detailed to warrant a grant of 
compensation benefits, does render the veteran's claim 
plausible and thus well grounded.  38 U.S.C.A. § 5107(a).


Law and Regulations

In pertinent part, 38 U.S.C.A. § 1151 provides that where any 
veteran shall have suffered an injury, or an aggravation of 
an injury, as the result of hospitalization, medical or 
surgical treatment, not the result of such veteran's own 
willful misconduct, and such injury or aggravation results in 
additional disability or in death, disability compensation 
shall be awarded in the same manner as if such disability, 
aggravation, or death were service-connected.

In Brown v. Gardner, 115 S.Ct. 552 (1994), the United States 
Supreme Court held that VA's interpretation of 38 U.S.C. 
§ 1151 as encompassing only additional disability resulting 
from VA negligence or from accidents during treatment was 
unduly narrow.  The Supreme Court found that the statutory 
language of 38 U.S.C.A. § 1151 simply required a causal 
connection between VA hospitalization and additional 
disability, and that there need be no identification of 
"fault" on the part of VA.  The Supreme Court further found 
that the then implementing regulation, 38 C.F.R. 
§ 3.358(c)(3) (1991), was not consistent with the plain 
language of 38 U.S.C.A. § 1151 with respect the regulation's 
inclusion of a fault or accident requirement.

However, the Supreme Court further held that not every 
"additional disability" was compensable.  The validity of the 
remainder of 38 C.F.R. § 3.358 was not questioned.  See 
Gardner, 115 S.Ct. 552, 556 n.3 (1994):  "We do not, of 
course, intend to cast any doubt on the regulations insofar 
as they exclude coverage for incidents of a disease's or 
injury's natural progression, occurring after the date of 
treatment. . . .VA's action is not the cause of the 
disability in those situations."

In sum, the Supreme Court found that the statutory language 
of 38 U.S.C.A. § 1151 simply requires a causal connection 
between VA medical treatment and additional disability but 
that not every additional disability is compensable.

Thereafter, the Secretary of Veterans Affairs sought an 
opinion from the Attorney General of the United States as to 
the full extent to which § 1151 benefits were authorized 
under the Supreme Court's decision.  The requested opinion 
was received from the Department of Justice's Office of Legal 
Counsel on January 20, 1995.  In essence, the Department of 
Justice opined that "our conclusion is that the [Supreme] 
Court intended to recognize only a narrow exclusion [to the 
"no fault" rule], confined to injuries that are the 
necessary, or at most, close to certain results of medical 
treatment."

In March 1995, amended VA regulations were published to 
conform with the Supreme Court's decision.  Section (c)(3) of 
38 C.F.R. § 3.358 was amended to remove the "fault" 
requirement which was struck down by the Supreme Court.  

(a)	General.  Where it is determined 
that there is additional disability 
resulting from a disease or injury or an 
aggravation of an existing disease or 
injury suffered as a result of training, 
hospitalization, medical or surgical 
treatment, or examination, compensation 
will be payable for such additional 
disability.  

(b)	Additional disability.  In 
determining that additional disability 
exists, the following considerations will 
govern:  
(1)  The veteran's physical condition 
immediately prior to the disease or 
injury on which the claim for 
compensation is based will be compared 
with the subsequent physical condition 
resulting from the disease or injury, 
each body part involved being considered 
separately.  (i)  As applied to 
examinations, the physical condition 
prior to the disease or injury will be 
the condition at time of beginning the 
physical examination as a result of which 
the disease or injury was sustained.  
(ii)	As applied to medical or surgical 
treatment, the physical condition prior 
to the disease or injury will be the 
condition which the specific medical or 
surgical treatment was designed to 
relieve.  
(2)  Compensation will not be payable 
under 38 U.S.C. 1151  for the continuance 
or natural progress of disease or 
injuries for which the training, or 
hospitalization, etc., was authorized.  

(c)	Cause.  In determining whether such 
additional disability resulted from a 
disease or an injury or an aggravation of 
an existing disease or injury suffered as 
a result of training, hospitalization, 
medical or surgical treatment, or 
examination, the following considerations 
will govern:  
(1)  It will be necessary to show that 
the additional disability is actually the 
result of such disease or injury or an 
aggravation of an existing disease or 
injury and not merely coincidental 
therewith.  
(2)  The mere fact that aggravation 
occurred will not suffice to make the 
additional disability compensable in the 
absence of proof that it resulted from 
disease or injury or an aggravation of an 
existing disease or injury suffered as 
the result of training, hospitalization, 
medical or surgical treatment, or 
examination.  
(3)  Compensation is not payable for the 
necessary consequences of medical or 
surgical treatment or examination 
properly administered with the express or 
implied consent of the veteran, or, in 
appropriate cases, the veteran's 
representative. "Necessary consequences" 
are those which are certain to result 
from, or were intended to result from, 
the examination or medical or surgical 
treatment administered.  Consequences 
otherwise certain or intended to result 
from a treatment will not be considered 
uncertain or unintended solely because it 
had not been determined at the time 
consent was given whether that treatment 
would in fact be administered.  38 C.F.R. 
§ 3.358 (1996).

In summary, then, under the 1995 version of 38 C.F.R. 
§ 3.358(c)(3), compensation is precluded where disability (1) 
is not causally related to VA hospitalization or medical or 
surgical treatment, or (2) is merely coincidental with the VA 
hospitalization or medical or surgical treatment, or (3) is 
the continuance or natural progress of diseases or injuries 
for which VA hospitalization or medical or surgical treatment 
was authorized, or (4) is the certain or near certain result 
of the VA hospitalization or medical or surgical treatment.  
Where a causal connection exists, there is no willful 
misconduct, and the additional disability does not fall into 
one of the above-listed exceptions, the additional disability 
will be compensated as if service connected.

However, effective October 1, 1997, 38 U.S.C.A. § 1151, 
relating to benefits for persons disabled by treatment or 
vocational rehabilitation, was amended by Congress.  
38 U.S.C.A. § 1151 (West Supp. 1997).  The purpose of the 
amendment is, in effect, to overrule the Supreme Court's 
decision in the Gardner case, which held that no showing of 
negligence is necessary for recovery under section 1151.

A VA General Counsel Opinion, VAOPGCPREC 40-97 (December 31, 
1997) addresses the issue of the effective date of the new 
statutory provision.  The opinion includes an analysis of the 
legislative history of the new statute and applies principles 
of statutory construction to the exact terms of the statute.  
Essentially, the General Counsel holds that all claims for 
benefits under 38 U.S.C.A. § 1151, filed before October 1, 
1997, must be adjudicated under the provisions of Section 
1151 as they existed prior to that date.  In other words, all 
1151 claims, such as this veteran's July 1995 claim, which 
were filed before October 1, 1997, must be adjudicated under 
the statutory provisions in effect when Gardner was reviewed 
by the Supreme Court, and under the regulatory provisions 
promulgated by the VA on March 16, 1995.

The RO has evaluated the veteran's claim under the 1995 
version of the regulations only and has not performed an 
analysis utilizing the newer provisions or a comparison of 
the two as applied to the veteran's claim.  Under the 
subsequent holding of the General Counsel, the standards set 
forth in the 1995 regulations appear to be the appropriate 
standards under which this appeal should be reviewed. 


Development

In the instant case, the Board observes that the VA medical 
records contained in the veteran's claims file are 
incomplete.  Although a hospital summary and surgical report 
reflecting the veteran's surgery in April 1995 are of record, 
the complete records reflecting the hospitalization, 
including test reports, nursing notes, and doctor 
consultation reports are not contained in the veteran's 
claims file.  Additionally, the report of an October 1998 VA 
examination reveals that the veteran has sought medical 
treatment at the Dallas VA Medical Center, as well as the San 
Antonio VA Hospital.  Any VA medical records are deemed to be 
constructively of record in proceedings before the Board and 
should be obtained prior to further review of the claims 
file.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Evidence contained in the claims file includes a summary of 
medical treatment provided by a private physician, Dr. H. 
Stephen Goldberg.  According to this summary, the veteran 
underwent an anterior cervical disc removal and interbody 
spinal fusion at C5-6 in 1989.  The reports reflecting this 
surgery and subsequent treatment are not contained in the 
claims file.  Because the VA opinion set forth above makes 
reference to both the 1989 and 1995 surgeries, the Board is 
of the opinion that in order to fully understand the 
veteran's condition prior to the 1995 surgery, records 
reflecting his medical treatment prior to 1995 must be 
obtained as well.  Full compliance with the duty to assist 
also includes VA's assistance in obtaining relevant records 
from private physicians when the veteran has provided 
concrete data as to time, place and identity.  Olson v. 
Principi, 3 Vet. App. 480, 483 (1992).  

In connection with a separate claim, the veteran submitted 
evidence showing that he receives monthly benefit payments 
from the Social Security Administration (SSA).  The nature 
and type of benefit is not indicated, however.  If the 
veteran is currently receiving disability benefits from the 
SSA, the VA has a duty to consider the same evidence 
considered by that agency in making any decision regarding 
entitlement to VA benefits.  Murincsak v. Derwinski, 2 Vet. 
App. 363 (1992).  Medical records obtained by the SSA would 
be particularly useful in connection with this claim.

The veteran underwent a VA examination with reference to this 
claim in October 1998.  The RO clearly framed the issue for 
the examiner and the examiner performed a thorough clinical 
examination but declined to offer an opinion as to whether 
the veteran's symptomatology worsened following the 1995 
surgery, suggesting instead that additional evaluation by a 
neurosurgeon might yield an answer.  

Whether a relationship between the 1995 surgery and the 
veteran's reported increase in impairment exists is a 
question requiring medical expertise.  Although the RO has 
arranged for multiple examinations, the record remains 
unclear.  Furthermore, none of the examiners have been 
provided with the records reflecting the 1989 surgery which 
involved a contiguous portion of the veteran's cervical spine 
or the complete records reflecting the 1995 VA 
hospitalization.  To adequately comply with the VA's 
statutory duty to assist the veteran in the development of 
his claim, any medical opinion upon which the VA relies must 
be as fully informed as possible.  Therefore, the Board is of 
the opinion that a remand to obtain a fully-informed medical 
opinion rendered by a neurosurgical specialist is required.

The United States Court of Appeals for Veterans Claims 
(Court) has held that the Board must consider independent 
medical evidence in supporting its recorded findings, rather 
than providing its own medical judgment in the guise of a 
Board opinion.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  
The Board believes that the record is currently inadequate 
for the purpose of rendering an informed decision.  Where the 
record before the Board is inadequate to render a fully 
informed decision, a remand to the RO is required in order to 
fulfill its statutory duty to assist the veteran to develop 
the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. 
App. 371, 377 (1993).

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should obtain complete 
clinical records reflecting VA 
hospitalization and surgery in March and 
April 1995, as well as all treatment 
records at the Dallas VA Medical Center 
and  the San Antonio VA Hospital which 
are not contained in the claims file for 
inclusion in the file.

2.  After securing the necessary release, 
the RO should obtain all records 
reflecting the veteran's 1989 cervical 
spine surgery and all treatment provided 
by Dr. Goldberg.

3.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the veteran's claim for 
Social Security disability benefits, as 
well as the medical records relied upon 
concerning that claim.

4.  The veteran's claims file, including 
all records obtained pursuant to the 
above requests, should be forwarded to a 
VA neurosurgeon.  The specialist should 
review the pertinent medical records, 
including the reports reflecting the 1989 
and 1995 surgeries and recent tests and 
studies reflecting the veteran's current 
condition.  If the specialists deems that 
a clinical examination of the veteran to 
include any tests and studies would be 
helpful, such an examination should be 
arranged.  The specialist is requested to 
provide an explanation and opinion as to 
whether the veteran's current cervical 
spine symptomatology represents an 
additional disability, above the 
disease's or injury's natural 
progression, resulting from and not 
merely coincidental with the 1995 VA 
surgery.  A complete discussion including 
the history of the veteran's cervical 
spine injuries and treatments with 
explanation of all pertinent factors is 
requested.  If it is impossible to reach 
a conclusion with any reasonable 
precision, this should be stated and 
explained as well.  

5.  After the development requested above 
has been completed, the RO should again 
review the record.  If the benefit sought 
on appeal remains denied, the veteran and 
his representative, if he should choose 
to designate one, should be furnished a 
supplemental statement of the case and 
given the opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
so notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

		
	V. L. Jordan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


